cca_2015030417141710 id uilc number release date from sent wednesday march to cc bcc subject fw fyi - alert issued for general welfare claims dear ---------- the quick and simple answer is this absent unusual circumstances claims for returns filed before may be denied absent unusual circumstances claims for returns filed after are timely and should be worked also as a general_rule any payments made within years of the refund claim are refundable sec_6511 and b the more nuanced answer is first let’s take claims for refunds for returns filed before which is the date three years before the enactment of the act on absent an agreement extending the period of assessment pursuant to sec_6501 that would extend the period for claiming a refund under sec_6511 until months after the end of the extended assessment_period pursuant to sec_6511 or a timely refund claim that has not been acted on by the service no refund will be allowed for these returns except from payments made within years of the date of the refund claim as above circumstances this would mean that claims for refund for timely form sec_1040 that were not filed on extension could be safely denied in most next are returns filed on or after provided that the taxpayer files a claim by which is the extended date provided in sec_2 of the act payments made within years of the date of the claim plus the period of any filing extension would be creditable or refundable this would capture returns filed on extension on or after and returns for and but it would not cover timely returns filed without an extension the middle ground is where the facts will have to be scrutinized for returns filed between and amounts paid within years of the refund claim will be creditable or refundable as always whether any other_amounts can be refunded will turn on whether the claim were filed within years of the date the taxpayer filed the return if not then the standard years before claim filing look-back period would apply sec_6511 the look-back period will be years plus the duration of any filing extension sec_6511 if the claim were filed within years of the return then -------------- raised the question of the 45-day interest rule which i don’t believe we discussed at length on the call on monday where an overpayment is refunded within days after a claim_for_refund is made no interest is allowable for the period from the date the claim is filed until the date the refund is made sec_6611 if the service is unable to pay refunds allowable under the code and the act within days of the claim then the service will be liable for overpayment interest generally from the date of the overpayment to a date not more than days before the refund issues sec_6611 but if the service makes the refunds within days of the claim then the service may stop accruing overpayment interest on the date of the claim i hope this is helpful but please let me know if there are questions thanks ------- ------------------------------------------------ ------------------------------------ ----------------------------------- ------------------------------------------------ ------------------------------------------------
